
	
		II
		110th CONGRESS
		2d Session
		S. 3716
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2008
			Mrs. McCaskill (for
			 herself, Mr. Grassley,
			 Ms. Collins, Mr. Lieberman, and Mr.
			 Bunning) introduced the following bill; which was read twice and
			 referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		A BILL
		To amend the Emergency Economic Stabilization Act of 2008
		  (Public Law 110–343) to provide the Special Inspector General with additional
		  personnel, audit, and investigation authorities. 
	
	
		1.Short titleThis Act may be cited as the
			 Special Inspector General for the
			 Troubled Asset Relief Program Act of 2008.
		2.Special Inspector
			 General for the Troubled Asset Relief Program
			(a)Personnel
			 authoritiesSection 121(e)(1)
			 of the Emergency Economic Stabilization Act of 2008 (Public Law 110–343) is
			 amended—
				(1)by inserting
			 (A) after (1); and
				(2)by adding at the
			 end the following:
					
						(B)(i)Subject to clause (ii),
				the Special Inspector General may exercise the authorities of subsections (b)
				through (i) of section 3161 of title 5, United States Code (without regard to
				subsection (a) of that section).
							(ii)In exercising the employment
				authorities under subsection (b) of section 3161 of title 5, United States
				Code, as provided under clause (i) of this subparagraph—
								(I)the Special Inspector General may not
				make any appointment on and after the date occurring 6 months after the date of
				enactment of the Special Inspector General for the Troubled Asset Relief
				Program Act of 2008;
								(II)paragraph (2) of that subsection
				(relating to periods of appointments) shall not apply; and
								(III)no period of appointment may exceed
				the date on which the Office of the Special Inspector General terminates under
				subsection
				(h).
								.
				(b)Audit and
			 investigation authoritiesSection 121 of the Emergency Economic
			 Stabilization Act of 2008 (Public Law 110–343) is amended—
				(1)in subsection
			 (c), by adding at the end the following:
					
						(4)(A)Except as provided
				under subparagraph (B) and in addition to the duties specified in paragraphs
				(1), (2), and (3), the Special Inspector General shall have the authority to
				conduct, supervise, and coordinate an audit or investigation of any action
				taken under this title as the Special Inspector General determines
				appropriate.
							(B)Subparagraph (A) shall not apply to
				any action taken under section 115, 116, 117, or
				125.
							;
				and
				(2)in subsection
			 (d)(2), by striking subsection (c)(1) and inserting
			 subsection (c)(1) and (4).
				
